Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: embodiments 1 and 2, Figs. 1-3, and Figs. 4-6.
Species II: embodiments 3, 6, and 9, Figs. 7-9, Figs. 16-18, and Figs. 25-27.
Species III: embodiment 4, Figs. 10-12.
Species IV: embodiment 5, Figs. 13-15.
Species V: embodiment 7 and 2, Figs. 19-21.
Species VI: embodiment 8, Figs. 22-24.
Species VII: embodiment 10, Figs. 28-30.
Species VIII: embodiment 11, Figs. 31-33.
The species are independent or distinct because Species I, comprises first lens group G1 having a positive refractive power, and a second lens group G2 having a positive refractive power, the first lens group G1 includes, sequentially from the object side, a biconcave negative lens 11, a positive meniscus lens 12 being convex on the object side, a positive meniscus lens 13 being convex on the object side, and a biconvex positive lens 14, second lens group G2 includes, sequentially from the object side, a second-a lens subgroup G2a having a positive refractive power, an aperture stop S, and a second-b lens subgroup G2b having a positive refractive power, the second-a lens subgroup G2a includes, sequentially from the object side, a positive meniscus lens 21 Species II, comprises similar configuration as Species I, except includes a positive lens 12 of the first lens group G1 includes a biconvex positive lens, the second-b lens subgroup G2b includes, sequentially from the object side, a biconcave negative lens 24', a biconvex positive lens 25', a biconcave negative lens 26', a biconvex positive lens 27', and a biconvex positive lens 28', the biconcave negative lens 24' and the biconvex positive lens 25' are cemented to each other, the biconcave negative lens 26' and the biconvex positive lens 27' are cemented to each other and the biconvex positive lens 28' has aspherical surfaces on both sides, whereas Species III, comprises similar configuration as Species II, except includes positive lens 12 of the first lens group G1 includes a positive meniscus lens being convex on the object side, whereas Species IV comprises similar configuration as Species III except the positive lens 14 of the first lens group G1 includes a positive meniscus lens being convex on the object, whereas Species V comprises similar configuration as Species IV except the negative lens 11 of the first lens group G1 includes a negative meniscus lens being convex on the object side, whereas Species VI comprises similar configuration as Species I except the positive lens 12 of the first lens group G1 includes a biconvex positive lens, whereas Species VII comprises similar configuration as Species III except The positive lens 13 of the first lens group G1 includes a biconvex positive lens, whereas Species VIII comprises similar configuration as Species I except the first lens group G1 includes, sequentially from the object side, a biconcave negative lens 11', a biconvex positive lens 12', a biconcave negative lens 13', a biconvex positive lens 14', and a biconvex positive lens 15', and the biconcave negative lens 13' and the biconvex positive lens 14' are cemented to each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a)    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
b)    the species or groupings of patentably indistinct species have different elements or configurations, that are different from each other, where it is not obvious to combine with another embodiment.
c)    the species or groupings of patentably indistinct species require a different field of search (e.g., employing different search strategies or search queries).
d)    the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Chris Waller on 4/20/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             /MARIN PICHLER/Primary Examiner, Art Unit 2872